DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah W. Matthews, #63,278, on 2/22/21.

The application has been amended as follows:

IN THE CLAIMS:
Claim 14 is canceled.

Claims 1 and 18-20 are amended.

CLAIM 1. (Currently Amended) A duct coupling for reversibly joining a first duct and a second duct, comprising:

a second duct adapter having a second duct adapter inner surface, a second duct adapter outer surface, a second duct adapter end and a second duct adapter coupling end, wherein the second duct adapter end is configured to mate with the second duct, and wherein the first duct adapter coupling end is configured to concentrically mate with the second duct adapter coupling end;
wherein the first duct adapter coupling end comprises a plurality of tines configured to flexibly bend toward the first duct adapter inner surface, such that the first duct that is concentrically mated with the first duct adapter end is disposed between an inner surface of the plurality of tines and the inner surface of the first duct adapter toward which the plurality of tines flexibly bends;
wherein the second duct adapter coupling end is configured to concentrically mate with the first duct adapter coupling end so as to force the plurality of tines to clamp against the first duct that is disposed between the inner surface of the plurality of tines and 
wherein the plurality of tines bends inwardly toward the inner surface of the first duct adapter and the second duct adapter is configured to fit inside the first duct adapter and concentrically mate with the inner surface of the first duct adapter.

the inner surface of one or more of the plurality of tines further comprises at least one pressure ridge, wherein the at least one pressure ridge causes the plurality of tines to frictionally engage the first duct concentrically mated with the first duct adapter end and disposed between the inner surface of the plurality of tines and the inner surface of the first duct adapter toward which the plurality of tines flexibly bends.

CLAIM 19. (Currently Amended) A duct coupling for reversibly joining a first duct and a second duct, comprising:
a first duct adapter having a first duct adapter inner surface, a first duct adapter outer surface, a first duct adapter end and a first duct adapter coupling end, wherein the first duct adapter end is concentrically mateable with the first duct;
a second duct adapter including a second duct adapter end and a second duct adapter coupling end, wherein the second duct adapter end is mateable with the second duct, and wherein the first duct adapter coupling end is concentrically mateable with the second duct adapter coupling end;
wherein the first duct adapter coupling end comprises a plurality of tines flexibly bendable toward the outer surface of the first duct adapter, wherein the plurality of tines further comprises a first locking ridge disposed on an outer surface of the plurality of tines, such that the first duct that is concentrically mated with the first duct adapter end is disposed between an inner surface of the plurality of tines and the outer surface of the first duct adapter toward which the plurality of tines flexibly bends; and
 comprises a second locking ridge circumferentially disposed around an inner surface of the second duct adapter that engages the plurality of tines, wherein the first locking ridge is configured to forcibly pass over the second locking ridge and reversibly lock the first duct adapter and second duct adapter together in a concentric mating position
wherein the plurality of tines bends inwardly 

CLAIM 20. (Currently Amended) The duct coupling according to claim 19, wherein the inner surface of one or more of the plurality of tines further comprises at least one pressure ridge, the at least one pressure ridge causing the plurality of tines to frictionally engage the first duct concentrically mated with the first duct adapter end, the first duct disposed between the inner surface of the plurality of tines and the outer surface of the first duct adapter toward which the plurality of tines flexibly bends.

CONCLUSION:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679